Citation Nr: 9931367	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty from August 1963 to February 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Portland, Oregon Regional Office 
(RO), in which the RO denied entitlement to service 
connection for PTSD.  The veteran perfected an appeal of the 
April 1997 decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision 
on the veteran's claim has been obtained.  

2. The veteran did not serve in combat while in service.  

3. The claim of entitlement to service connection for PTSD is 
not supported by corroborative evidence showing that the 
claimed stressor(s) actually occurred.


CONCLUSION OF LAW 

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONLCUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for PTSD. 

The veteran's Form DD 214 reflects that his period of active 
duty included three years, five months, and eighteen days of 
which eleven months of that time was sea and/or foreign 
service.  The veteran's awards and commendations include the 
National Defense Service Medal and the Vietnam Service Medal.  
There are no combat awards or decorations reported.  The 
veteran's occupational specialty, as reported on his DD 214, 
was aircraft mechanic assigned to Fighter Squadron 96.  He 
served with the Fighter Squadron 96 onboard the U.S.S. 
Enterprise from March 1966 to June 1966 and from November 
1966 to January 1967. 

The veteran initially claimed entitlement to VA disability 
compensation in November 1996, at which time he indicated 
that he had PTSD as the result of service.  

When examined by a VA psychiatrist in January 1997, the 
veteran recounted numerous traumatic incidents he experienced 
while in service.  He stated that since his discharge from 
the service, he has had many thoughts about what happened in 
Vietnam and he has not been able to keep friends, marriages, 
or jobs.  He has memories about an airplane rolling over his 
foot and being blown off the flight deck of the U.S.S. 
Enterprise into a catwalk by jet engine exhaust.  He also 
reported that he was at sea between thirty and ninety days at 
a time and that most of that time was spent on the flight 
deck of the U.S.S. Enterprise.

The veteran further told the psychiatrist that he saw two 
sailors get cut in half by a resting cable, he saw an 
acquaintance trapped underneath an aircraft, he saw members 
of the flight deck crew killed as a result of being wrapped 
up into a cable with the resting gear unit, and he had to 
scrape some men who had been blown into a propeller off of an 
airplane.  He stated that while he worked on the flight deck, 
he constantly thought that he would be killed.

The veteran reported to the VA psychiatrist that after 
honorable discharge from active duty, he drank heavily in 
order to forget about his experiences while aboard the U.S.S. 
Enterprise.  During this time, he also had a hard time 
getting along with people and as a consequence got into 
dozens of fights.  He also had numerous jobs that he could 
not maintain because he could not get along with people in 
authority.

After the examination, the psychiatrist found that the 
veteran met the Diagnostic and Statistical Manual of Mental 
Disorders, Revised (DSM-III-R) criteria for PTSD. 

In January 1997, a VA social worker conducted a social and 
industrial survey of the veteran and found that the veteran 
had PTSD symptomatology as a result of incidents that 
occurred while he was in the service.  The veteran recounted 
to the social worker most of the same events told the doctor 
except that he told her that while in basic training someone 
next to him had a sudden seizure, bit his tongue off and 
died.  The veteran stated that he bent down to help this man 
but no one else came to the man's aid.  He stated that after 
this incident, he felt very disillusioned because he could 
not understand why no one else would help this man.  

As part of the record in this case there is a January 1997 
statement by the veteran which details the traumatic 
incidents he encountered while in service and an August 1997 
substantive appeal which again lists all of the events the 
veteran claims he witnessed while on the U.S.S. Enterprise 
from 1965 to January 1967.

According to the August 1997 substantive appeal, he stated 
that he was blown off of a flight deck and landed on a 
catwalk while in combat in the South China Sea and the Gulf 
of Tonkin; he witnessed a mid-air collision; he was part of 
an unsuccessful search and rescue mission; an A-3 "whale 
bomber" was caught on the catapult, fell in the water and 
was run over by the ship; and a hung ordnance fell off the 
plane and rolled across the deck.  He also stated that a hook 
tender was killed by the tail hook cable and several of the 
hook tender crew were killed, but that he did not witness 
this incident.

In August 1998, the veteran submitted another statement again 
listing all of the traumatic incidents he experienced while 
aboard the U.S.S. Enterprise.  In September 1998 letter, the 
VA summarized these incidents and requested the United States 
Army Services Center for Research of Unit Records (USASCRUR) 
to verify that the reported events occurred.  In September 
1998, USASCRUR stated that they were not able to verify these 
specific stress incidents because the veteran did not provide 
his combat service dates or the dates for the listed stress 
incidents.

The veteran has submitted a January 1999 statement and a 
handwritten letter stating that all of his stressors were 
combat related, and that he was in the first nuclear combat 
group in action in 1965.  He also provided the name of a 
commander and requested that the naval records of V796 be 
checked for personnel names. 

II. Laws and Regulations 

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110.  

As to a PTSD claim, the United States Court of Appeals for 
Veterans Claims (Court) has held that such a claim is well-
grounded where there is medical evidence of a current 
diagnosis of PTSD, lay evidence of an in-service stressor, 
and medical-nexus evidence linking PTSD to the veteran's 
service.  See Gaines v. West, 11 Vet. App. 353 (1998); Cohen 
v. Brown, 10 Vet. App. 128, 136-137 (1997).

After it has been determined that a PTSD claim is well-
grounded, the merits of the claim must be adjudicated.  
Eligibility for a PTSD service connection award requires a 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between the current 
syptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Gaines, 11 Vet. App. at 357; Cohen, 
10 Vet. App. at 138.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  If the claimed stressor is related to 
combat, and the evidence shows that the veteran served in 
combat, his lay testimony may be sufficient to establish that 
the claimed incidents occurred.  If the veteran did not serve 
in combat, or the claimed stressors are not related to 
combat, corroborating evidence is required to show that the 
claimed events actually occurred.  Moreau v. Brown, 9 Vet. 
App. 389 (1996). 


III.	Analysis

The results of a January 1997 VA psychiatric examination 
indicate that the veteran meets the DSM-III-R criteria for 
PTSD.  The first element of Gaines is satisfied because there 
is a current medical diagnosis of PTSD.  The veteran has 
provided lay evidence of an in-service stressor by recounting 
numerous traumatic incidents he experienced while aboard the 
U.S.S. Enterprise and these statements are presumed to be 
credible because there is no indicia of incredibility.  Arms 
v.West, 12 Vet. App. 188 (1999).  The Board finds therefore, 
that the second Gaines element, lay evidence of an in-service 
stressor, has been satisfied.

The Board further finds that the statements of the VA 
psychiatrist and social worker linking PTSD to the veteran's 
experiences aboard the U.S.S. Enterprise are sufficient 
evidence of a nexus between PTSD and the veteran's service.  
For these reasons the Board has determined that the claim of 
entitlement to service connection for PTSD is well-grounded.  

The veteran contends that he has PTSD as the result of 
traumatic incidents he experienced while in service.  

As to service connection for PTSD, the first and third 
elements of eligibility are met because there is a medical 
diagnosis of PTSD and there is medical evidence of a causal 
nexus between the current symptomatology and the specific 
claimed in-service stressor, based on evaluations made by the 
VA psychiatrist and social worker linking PTSD to the 
veteran' service.  Cohen, 10 Vet. App. at 138 (1997). 

The veteran claims to have served in combat while on the 
U.S.S. Enterprise.  The evidence does not, however, support 
his contention.  A finding that he engaged in combat requires 
evidence showing that he participated in events constituting 
an actual fight or encounter with a hostile foe.  VAOPGCPREC 
12-99.  His service records show that his MOS was aircraft 
mechanic.  He stated that his duties consisted of maintaining 
the aircraft.  Although the aircraft that he helped to 
maintain may have participated in combat, his duties were 
confined to the ship.  The Board finds, therefore, that the 
veteran did not engage in combat while in service.  Cohen, 10 
Vet. App. at 142.

If the veteran did not serve in combat or if the claimed 
stressor is not combat related, a veteran's testimony is not 
sufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen, 
10 Vet. App. at 142.  The veteran recounted numerous 
traumatic incidents which occurred while he was in basic 
training and aboard the U.S.S. Enterprise that involved 
injuries to himself, injuries to others, and accidents that 
caused the deaths of many people.  The veteran's service 
medical records are negative for any of these PTSD complaints 
and USASCRUR could not verify these specific stress 
incidents.  The veteran has not provided any other evidence 
verifying that the claimed events actually occurred.  His 
recent correspondence asked that additional sources be 
checked, but did not supply the specific information required 
by USASCRUR for another search.  The Board has determined, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



________________________________
THOMAS J. DANNAHER
Member, Board of Veterans' Appeals



 



